10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

Case 3:17-cv-05636-RSL Document 18-1 Filed 12/12/18 Page 1 of 2

U.S. DISTRICT JUDGE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

MICKEY L. MARHANKA, )
) cIVIL No. 3;17-cv-5636-RSL
Plaimiff, )
) oRDER FoR EAJA FEEs, cosrs AND

Vs. EXPENSES

)
)
COMMISSIONER OF SOCIAL SECURITY, )
)
Defendant. )

)

THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
Motion to Award EAJA Fees, Costs, and Expenses, and the Court agreeing that EAJA
fees, costs, and expenses should be awarded, good cause having been shown, now,
therefore, it is hereby

ORDERED that Plaintiff is hereby awarded EAJA fees of $7,822.59, costs in the
sum of $400.00, and expenses in the sum of $7.28. Subject to any offset allowed under
the Treasury Offset Program, as discussed in Astrue v. Ratlsz, 130 S. Ct. 2521, 560 U.S_.

__ (2010), payment of this award shall be sent to Plaintiff`s attorney Eitan Kassel Yanich

Law Office of Eitan Kassel Yanich, PLLC
203 Fourth Avenue E., Suite 321
ORDER FOR EAJA FEES, COSTS, AND Olympia, WA. 98501

EXPENSES [3:17-cv-5636-RSL] - l (360) 705-1226

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

 

Case 3:17-cv-05636-RSL Document 18-1 Filed 12/12/18 Page 2 of 2

at his address: Eitan Kassel Yanich, PLLC, 203 Fourth Avenue E., Suite 321, Olympia,
WA. 98501.

After the Court issues the order for EAJA fees and expenses, the Commissioner
will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to Plaintiffs
attorney. Pursuant to Astrue v. Ratlijj‘, the ability to honor the assignment will depend on
whether the EAJA fees and expenses are subject to any offset allowed under the Treasury
Offset Program. The Commissioner agrees to contact the Department of Treasury after
the order for EAJA fees and expenses is entered to determine whether the EAJA fees and
expenses are subject to any offset. If the EAJA fees and expenses are not subject to any
offset, the EAJA attorney’s fees and expenses will be paid directly to plaintiffs attorney
Eitan Kassel Yanich, either by direct deposit or by check payable to him and mailed to

his address.

g~
DATEDthiS 12 dayofBQc. ,2018. 0
MS(@uM/(

RoBERT s. LASNIK
United States District Judge

Presented by:

S/EITAN KAS SEL YANICH
EITAN KASSEL YANICH, WSBA #13690
Attorney for Plaintiff

Law Office of Eitan Kassel Yanich, PLLC
203 Fourth Avenue E., Suite 321
ORDER FOR EAJA FEES, COSTS, AND Olympia, WA. 98501

EXPENSES [3:17-cv-5636-RSL] - 2 (360) 705-1226

 

